Case 0:17-cv-60426-UU Document 420 Entered on FLSD Docket 01/29/2019 Page HH
                                                                          1 of 4
                Case: 18-15295 Date (48
                                     Filed:
                                         of 50)
                                            01/18/2019 Page: 1 of 3
                                                                           Jan 28, 2019
                        UNITED STATES COURT OF APPEALS
                                                                                                 MIAMI
                           FOR THE ELEVENTH CIRCUIT
                           ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                         56 Forsyth Street, N.W.
                                         Atlanta, Georgia 30303

  David J. Smith                                                          For rules and forms visit
  Clerk of Court                                                          www.ca11.uscourts.gov


                                       January 28, 2019

  Roy Black
  Black Srebnick Kornspan & Stumpf, PA
  201 S BISCAYNE BLVD STE 1300
  MIAMI, FL 33131-4311

  Katherine M. Bolger
  Davis Wright Tremaine, LLP
  1251 AVENUE OF THE AMERICAS STE 2100
  NEW YORK, NY 10020

  Adam Lazier
  Davis Wright Tremaine, LLP
  1251 AVENUE OF THE AMERICAS STE 2100
  NEW YORK, NY 10020

  Jared M. Lopez
  Black Srebnick Kornspan & Stumpf, PA
  201 S BISCAYNE BLVD STE 1300
  MIAMI, FL 33131-4311

  Cary McClelland
  Davis Wright Tremaine, LLP
  1251 AVENUE OF THE AMERICAS STE 2100
  NEW YORK, NY 10020

  Alison Schary
  Davis Wright Tremaine, LLP
  1919 PENNSYLVANIA AVE NW STE 800
  WASHINGTON, DC 20006-3401

  Nathan E. Siegel
  Davis Wright Tremaine, LLP
  1919 PENNSYLVANIA AVE NW STE 800
  WASHINGTON, DC 20006-3401

  Appeal Number: 18-15295-JJ
Case 0:17-cv-60426-UU Document 420 Entered on FLSD Docket 01/29/2019 Page 2 of 4
                Case: 18-15295 Date (49
                                     Filed:
                                         of 50)
                                            01/18/2019 Page: 2 of 3


  Case Style: Aleksej Gubarev, et al v. Buzzfeed, Inc., et al
  District Court Docket No: 0:17-cv-60426-UU

  This Court requires all counsel to file documents electronically using the Electronic Case
  Files ("ECF") system, unless exempted for good cause.

  The referenced case has been docketed in this court. Please use the appellate docket number
  noted above when making inquiries.

  A cross appeal has been filed in the above-referenced case. In cross appeals, pursuant to FRAP
  28.1(b), the party who first files a notice of appeal is the appellant unless the parties otherwise
  agree. The parties may refer to FRAP 28.1 and the corresponding rules for information on the
  briefing schedule in cross appeals.

  Attorneys who wish to participate in this appeal must be properly admitted either to the bar of
  this court or for this particular proceeding pursuant to 11th Cir. R. 46-1. In addition, all
  attorneys (except court-appointed counsel) who wish to participate in this appeal must complete
  and return an appearance form within fourteen (14) days. Application for Admission to the Bar
  and Appearance of Counsel Form are available on the Internet at www.ca11.uscourts.gov. The
  clerk may not process filings from an attorney until that attorney files an appearance form. See
  11th Cir. R. 46-6.

  11th Cir. R. 33-1(a) requires appellant to file a Civil Appeal Statement in most civil appeals.
  You must file a completed Civil Appeal Statement, with service on all other parties, within 14
  days from the date of this letter. Civil Appeal Statement forms are available on the Internet at
  www.ca11.uscourts.gov, and as provided by 11th Cir. R. 33-1(a).

  Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
  Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
  CIP within 14 days after the date the case or appeal is docketed in this court;
  Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
  or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
  See FRAP 26.1 and 11th Cir. R. 26.1-1.

  On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
  complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
  filers (except attorneys appearing in particular cases as pro se parties) are not required or
  authorized to complete the web-based CIP.

  Pursuant to Eleventh Circuit Rule 42-1(b) you are hereby notified that upon expiration of (14)
  days from this date, this appeal will be dismissed by the clerk without further notice unless the
  default(s) noted below have been corrected:

  File a Transcript Information Form, as required by Fed.R.App.P. 10(b)(1); a Transcript
  Information Form is available from the district court clerk. Appellant is required to file and
  serve copies of the form in accordance with the instructions included on the form. UNLESS A
Case 0:17-cv-60426-UU Document 420 Entered on FLSD Docket 01/29/2019 Page 3 of 4
                Case: 18-15295 Date (50
                                     Filed:
                                         of 50)
                                            01/18/2019 Page: 3 of 3


  TRANSCRIPT IS ORDERED, APPELLANT'S BRIEF MUST BE SERVED AND FILED
  WITHIN 40 DAYS FROM JANUARY 18, 2019. See 11th Cir. R. 12-1 and 31-1.



  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Tiffany A. Tucker, JJ
  Phone #: (404)335-6193

                                                   DKT-2 Appeal WITH Deficiency
Case 0:17-cv-60426-UU Document 418
                               420 Entered on FLSD Docket 01/18/2019
                                                           01/29/2019 Page 1
                                                                           4 of 3
                                                                                4
                Case: 18-15295 Date Filed:
                                    (1 of 50)
                                           01/18/2019 Page: 1 of 3


                               IN THE UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                       Case No.: 17-cv-60426-UU

   ALEKSEJ GUBAREV, XBT HOLDING S.A.,
   AND WEBZILLA, INC.,

         Plaintiffs,

   vs.

   BUZZFEED, INC. AND BEN SMITH,

     Defendants.
   ____________________________________/
                    +NOTICE OF CONDITIONAL CROSS-APPEAL
            $CF:GEDCG:HDH=>GDIFHNGJudgment entered on December 19, 2018 (Dkt. 390) and

  Notice of Appeal filed by Plaintiffs Aleksej Gubarev, XBT Holding S.A., and Webzilla, Inc. on

  December 19, 2018 (Dkt. 392), Defendants BuzzFeed, Inc. and Ben Smith hereby provide notice

  of their cross-appeal to the United States Court of Appeals for the Eleventh Circuit from those

  portions of the order entered June 4, 2018 (Dkt. 169) and corrected order entered June 5, 2018

  (Dkt. 171) granting in part Plaintiffs Motion for Judgment on the Pleadings and striking the

  neutral report privilege 9:;:CG:;FDB:;:C96CHGNAmended Answer. This cross-appeal becomes

  effective only if the Eleventh Circuit overturnGH=>GDIFHNGDF9:F<F6CH>C<:;:C96CHGN(DH>DC

  for Summary Judgment entered on December 19, 2018 (Dkt. 388) and/or its Judgment in favor

  of Defendants entered on December 19, 2018 (Dkt. 390).

            +A6>CH>;;GN6EE:6A=6G7::C9D8@:H:97LH=: A:J:CH=>rcuit as Appeal No. 18-5295.



   Dated: January 18, 2019                  Respectfully submitted,

                                            /s/ Katherine M. Bolger
                                            Katherine M. Bolger
                                            Nathan Siegel
                                            Adam Lazier


  4849-4254-2213v.2 0100812-000009
